AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I of!   ~

                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                     V.                                          (For Offenses Committed On or After November I, 1987)


                  J Guadalupe Perez-Montanez                                     Case Number: 2:19-mj-10655

                                                                                 Federal Defenders
                                                                                 Defendant's      ey


REGISTRATION NO. 88969298
                                                                                                         FILED
THE DEFENDANT:                                                                         SEP 1 3 2019
 IZI pleaded guilty to count(s) __:l~o~f~C~o~m~p~l~a1~·n~t--------~1--.L.---~~~~i...-l---1----
 •   was found guilty to count(s)
                                                                               Ci.le.M"" US ;Ji$: HICi C_:
                                                                                H~i'iN t)\SlRiCT CFC
     after a plea of not guilty.                                           BY
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                               Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                      1

 D The defendant has been found not guilty on count( s)
                                 -------------------
 •    Count(s)
                  ------------------
                                     dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              •     TIME SERVED

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
                                                                            i--1~--___                                 deys


 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Friday, September 13, 2019
                                                                         Date of Imposition of Sentence


Received~~~
             DUSM                                                        ~    :&
                                                                         HOORABLE     vEZMoNTENE
                                                                                  RUTHI3 n~
                                                                         UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                        2: 19-mj-10655
